DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 5, and 7-9 are pending; claim 7 is withdrawn with traverse.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments and submission of a 1.132 Declaration, filed 30 September 2021, with respect to the rejection of claims based on JP 2014-091657 has been fully considered and is not persuasive.   Specifically, while the additional comparative examples and explanation of the effects of the different precursors are appreciated, the affidavit compares samples which have 7.1 or 7.2 mass% carbon which is outside of the claimed range.  
716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) 

In any event, new grounds of rejection are provided below and the affidavit is no longer considered to be testing the closest prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 5, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 15/556,936 (reference application, now US Pub 2018/0053929). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by formula B of the co-pending claims and would be expected to have the claimed properties of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nako et al. (JP 2014-241229 a copy of which is included, both newly cited) 
As to claim 1, Nako et al. teach a positive electrode active material of an olivine type silicate compound containing transition metals such as Li2MSiO4 where M may be transition metals such as Mn (paragraph 9 of machine translation) which is covered in a carbon coating as a conductive auxiliary with a content preferably 1-8 mass% by pyrolyzing the material after mixing with a cellulose nanofiber (paragraphs 10-21) which forms active material particles with an average particle diameter preferably 
The Examiner notes that the claims are drawn to products. Per MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) In the instant case, the product set forth in product-by-process claims are the same as that set forth by Nako et al. above. 
As to claim 5, Nako et al. teach forming the product as claimed (see paragraphs 31-57 and Examples).  In any event, these limitations relate to a product by process limitation and do not distinguish the claims from the prior art as the precursor materials are not present in the final product (see MPEP 2113).

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakaji et al. (US Pub 2012/0091405 of record) 
As to claim 1, Yamakaji et al. teach a positive electrode active material of an olivine type silicate compound containing transition metals such as Li2MSiO4 where M may be transition metals such as Mn and Fe (paragraph [0025]) which is covered in a 0-100 nm carbon coating as a conductive auxiliary by pyrolyzing the material after mixing with glucose (figure 1, paragraphs [0038-0042]) which forms micron sized particles depending on the level of grinding (see figures 5A and 5B) wherein the conductive auxiliary makes up 2 to 10 weight percent of the active material (paragraph [0055]), the ranges for composition and size overlapping the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

As to claim 5, Yamakaji et al. teach pulverization and bead milling, see [0037] and figure 1 to obtain a granulated material, and that lithium, transition metal and silicon containing precursor materials are used to form the granules (see paragraphs [0025-0031]).  The claimed precursor materials relate to a product by process limitation and do not distinguish the claims from the prior art as the precursor materials are not present in the final product (see MPEP 2113).
As to claim 8, Yamakaji et al. teach a general formula in paragraph [0025] which obviates the claimed composition. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakaji et al. or Nako et al. as applied to claim 1 above, and further in view of Muraliganth et al.  ("Microwave-solvothermal synthesis of nanostructured Li2MSiO4/C (M= Mn and Fe) cathodes for lithium-ion batteries"). 
As to claim 2, Yamakaji et al. nor Nako et al. teach a Raman spectrum of the active material. However, Muraliganth et al. teach Li2FeSiO4 cathodes/positive electrodes that have been synthesized by a facile microwavesolvothermal synthesis having a Li2MSiO4/C composition, see abstract, page 5756. Muraliganth et al. teach the Li2FeSiO4/C sample is also found to exhibit excellent cyclability and rate capability along with good safety characteristics. Muraliganth et al. further teach a Raman spectrum of the Li2FeSiO4/C nanocomposite, see figure 5, which is reproduced below for convenience. In figure 5, it 

    PNG
    media_image1.png
    313
    428
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date to use the active material having the Raman spectrum of Muraliganth for that of Yamakaji et al. or Nako et al. because Muraliganth teaches the Li2FeSiO4/C sample is also found to exhibit excellent cyclability and rate capability along with good safety characteristics.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nako et al. as applied to claim 1 above, and further in view of JP 2014-091657 of record.
Nako et al. teach lithium silicates as applied above but does not specifically teach the composite transition metal components. However, JP 657 teaches a similar positive electrode active material of an olivine type silicate compound containing a carbon coating formed from pyrolizing a cellulose material as previously applied and the desirability for the lithium silicate to contain transition metals M such as Fe, Mn and Zr (see general formula 6 paragraphs [0011 and 12], figure 1) because Fe, Mn and Zr have different valences (paragraphs [0015-0019]) allowing for different concentrations of metal precursors to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lithium silicates with different transition metal combinations in the active material of Nako et al. as such allows for different combinations of precursors to be used resulting in variable properties as taught by JP ‘657.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723